Exhibit 99.2 Consolidated Interim Financial Statements of (Unaudited) NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. For the three-month and-six month periods ended August 31, 2012 and 2011 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Financial Statements (Unaudited) For the three-month and six-month periods ended August 31, 2012 and 2011 Financial Statements Consolidated Interim Statements of Financial Position 1 Consolidated Interim Statements of Earnings and Comprehensive Loss 2 Consolidated Interim Statements of Changes in Equity 3 Consolidated Interim Statements of Cash Flows 5 Notes to Consolidated Interim Financial Statements 6 Notice: These consolidated interim financial statements have not been reviewed by an auditor. NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Financial Position (Unaudited) As at August 31, 2012 and February 29, 2012 August 31, February 29, Assets Current assets: Cash $ $ Short-term investments Trade and other receivables Tax credits receivable Inventories Prepaid expenses Government grant receivable – Property, plant and equipment Intangible assets Investment tax credit receivable Deferred tax asset Total assets $ $ Liabilities and Equity Current liabilities: Loans and borrowings (note 7) $ $ Trade and other payables Advance payments (note 6) Private placement warrants (note 3) Loans and borrowings (note 7) Total liabilities Equity: Share capital (note 3) Warrants (note 3) Contributed surplus Deficit ) ) Total equity attributable to equity holders of the Corporation Non-controlling interest (note 4) Subsidiary options (note 3) Total equity attributable to non-controlling interest Total equity Commitments and contingencies (note 10) Subsequent events (note 12) Total liabilities and equity $ $ See accompanying notes to unaudited consolidated interim financial statements. 1 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Earnings and Comprehensive Loss (Unaudited) Three-month and six-month periods ended August31, 2012 and 2011 Three-month periods ended Six-month periods ended August 31, August 31, Revenue from sales $ Cost of sales ) Gross profit Other income - revenue from research contracts – – – Selling expenses ) General and administrative expenses ) Research and development expenses, net of tax credits of $98,131 and $293,598 (2011 - $(9,325) and $99,379) Finance income Finance costs ) ) ) Foreign exchange (loss) gain ) ) Net finance (expense) income ) ) ) Net loss and comprehensive loss for the period $ ) $ ) $ ) $ ) Net loss and comprehensive loss attributable to: Owners of the Corporation $ ) $ ) $ ) $ ) Non-controlling interest ) Net loss and comprehensive loss for the period $ ) $ ) $ ) $ ) Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share ) Basic weighted average number of common shares Diluted weighted average number of common shares See accompanying notes to unaudited interim consolidated financial statements. 2 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Changes in Equity (Unaudited) Six-month periods ended August31, 2012 and 2011 Attributable to equity holders of the Corporation Attributable to non-controlling interest Non- Share capital Contributed Subsidiary controlling Total Number Dollars Warrants surplus Deficit Total options interest Total equity Balance, February 29, 2012 $ ) $ Net loss and comprehensive loss for the period – ) ) – ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Warrants exercised ) – Share-based payment transactions – Share options exercised – ) – Total contributions by and distribution to owners ) – – Change in ownership interests in subsidiaries that do not result in a loss of control Exercise of subsidiary warrants and options by third parties – Acquisition of subsidiary shares on the market – – – ) – ) – ) ) ) Total changes in ownership interest in subsidiaries – – – ) – ) – Total transactions with owners ) – Balance at August 31, 2012 $ ) $ See accompanying notes to unaudited consolidated interim financial statements. 3 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Changes in Equity, Continued (Unaudited) Six-month periods ended August31, 2012 and 2011 (continued) Attributable to equity holders of the Corporation Attributable to non-controlling interest Non- Share capital Contributed Subsidiary controlling Total Number Dollars Warrants surplus Deficit Total options interest Total equity Balance, February 28, 2011 $ ) $ Net loss and comprehensive loss for the period – ) ) – ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Issuance of shares and warrants through private placement – Share-based payment transactions – Share-options exercised – ) – Warrants exercised ) – Distribution of subsidiary rights as dividend – – – ) – ) – – Total contributions by and distribution to owners ) – – Change in ownership interests in subsidiaries that do not result in a loss of control Conversion of subsidiary convertible redeemable shares – ) ) – – Distribution of subsidiary rights by Acasti – ) – – Exercise of subsidiary warrants by third parties – Buyback of subsidiary rights – ) – ) ) Total changes in ownership interest in subsidiaries – – – ) ) Total transactions with owners ) ) Balance at August 31, 2011 $ ) $ See accompanying notes to unaudited consolidated interim financial statements. 4 NEPTUNE TECHNOLOGIES & BIORESSOURCESINC. Consolidated Interim Statements of Cash Flows (Unaudited) Three-month and six-month periods ended August31, 2012 and 2011 Three-month periods ended Six-month periods ended August 31, August 31, Cash flows from operating activities: Net loss for the period $ ) $ ) $ ) $ ) Adjustments: Depreciation of property, plant and equipment Amortization of intangible assets Stock-based compensation Net finance expense (income) ) Foreign exchange (loss) gain ) ) Foreign exchange loss on cash – – Unrealized foreign exchange gain on advance payments ) – ) – ) Changes in non-cash operating working capital items: Trade and other receivables ) Tax credits receivable ) ) ) Prepaid expenses ) Inventories ) ) Trade and other payables Advance payments ) Cash flows from investing activities: Interest received Acquisition of property, plant and equipment ) Acquisition of intangible assets ) Maturity of short-term investments – Acquisition of short-term investments – ) – ) Cash flows from financing activities: Repayment of loans and borrowings ) Increase in loans and borrowings – – – Proceeds from exercise of subsidiary warrants Buyback of subsidiary rights – ) – ) Proceeds from exercise of warrants Acquisition of subsidiary shares on the market ) – ) – Net proceeds from private placement – ) – Proceeds from exercise of options Interest paid ) Foreign exchange loss on cash held in foreign currencies ) – ) – Net increase in cash Cash (bank indebtedness), beginning of period ) Cash, end of period $ Supplemental cash flow disclosure: Non-cash transactions: Acquired property, plant and equipment included in accounts payable and accrued liabilities $ $
